                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF IOWA
                                            CEDAR RAPIDS DIVISION


UNITED STATES OF AMERICA,                                    )
                                                             )   Case No.: 06-CR-53
                      Plaintiff,                             )
                                                             )
vs.                                                          )   DEFENDANT’S MOTION FOR LEAVE
                                                             )   TO FILE BRIEF AND EXHIBITS
JAHMAL GREEN,                                                )   UNDER SEAL
                                                             )
                      Defendant.                             )



          Defendant, pursuant to Local Rule 5(c), requests leave to file his Brief in Support of Motion

for Compassionate Release and Exhibits A through C under seal because they contain medical

information and personal identifiers.

                                                           FEDERAL DEFENDER’S OFFICE
                                                           222 Third Avenue SE, Suite 290
                                                           Cedar Rapids, IA 52401-1509
                                                           TELEPHONE: (319) 363-9540
                                                           TELEFAX: (319) 363-9542

                                                           BY: /s/ Christopher J. Nathan
                                                           CHRISTOPHER J. NATHAN
                                                           christopher_nathan@fd.org
                                                           ATTORNEY FOR DEFENDANT



              CERTIFICATE OF SERVICE
I hereby certify that on June 16, 2020, I electronically
filed this document with the Clerk of Court using the
ECF system which will serve it on the appropriate
parties.

                        By:    /s/ Melissa Dullea




         Case 1:06-cr-00053-CJW-MAR Document 79 Filed 06/16/20 Page 1 of 1
